DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/16/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Status of Application
In response to Office action mailed 12/31/2020, Applicants amended claims 1 and 4, and cancelled claim 2 and added claim 21 in the response filed 03/25/2021.
Claim(s) 1 and 3-21 are pending examination.

Response to Arguments
Applicants’ amendments to the claims overcomes the previous prior art of record.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/20/2021 and 01/09/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

	
Reasons for Allowance
Claims 1 and 3-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 is allowed, because the prior art of record, either singularly or in combination, does not disclose or suggest, in combination with the other claimed elements in claim 1, forming a molybdenum nitride film on a substrate by atomic layer deposition, wherein forming the molybdenum nitride film comprises: contacting the substrate with a first vapor phase reactant comprising an organic molybdenum precursor comprising at least one of a metal-organic ligand, an organometallic ligand, and a cyclic ligand; after contacting the substrate with the first vapor phase reactant, contacting the substrate with a second vapor phase reactant comprising a nitrogen precursor selected from the group comprising ammonia (NH3), hydrazine (N2H4), triazane (N3H5), tertbutylhydrazine (C4H9N2H3), methylhydrazine (CH3NHNH2), and dimethylhydrazine ((CH3)2N2H2); and at the same time as or after contacting the substrate with the second vapor phase reactant, contacting the substrate with a third vapor phase reactant comprising a reducing precursor selected from the group comprising hydrogen gas (H2), silane (SiH4), disilane (Si2H6), trisilane (Si3H8), tetrasilane (Si4H8), and acetylene (C2H2); and forming a gate electrode structure comprising the molybdenum nitride film, the gate electrode structure having an effective work function greater than approximately 5.0 eV.
Claims 3 and 6-12 are allowed, because they depend from the allowed claim 1.  
Independent claim 4 is allowed, because the prior art of record, either singularly or in combination, does not disclose or suggest, in combination with the other claimed elements in claim 4, the method comprising: forming a molybdenum nitride film on a substrate by atomic layer deposition, wherein forming the molybdenum nitride film comprises: contacting the substrate with a first vapor phase reactant; after contacting the substrate with the first vapor phase reactant, contacting the substrate with a second vapor phase reactant comprising a nitrogen precursor selected from the group comprising ammonia (NH3), hydrazine (N2H4), triazane (N3H5), tertbutylhydrazine (C4H9N2H3), methylhydrazine (CH3NHNH2), and dimethylhydrazine ((CH3)2N2H2); and at the same time as or after contacting the substrate with the second vapor phase reactant, contacting the substrate with a third vapor phase reactant comprising a reducing precursor selected from the group comprising hydrogen gas (H2), silane (SiH4), disilane (Si2H6), trisilane (Si3H8), tetrasilane (Si4H8), and acetylene (C2H2); and forming a gate electrode structure comprising the molybdenum nitride film, the gate electrode structure having an effective work function greater than approximately 5.0 eV, wherein contacting the substrate with the second vapor phase reactant is performed after contacting the substrate with the first vapor phase reactant.
Claims 5 and 21 are allowed, because they depend from the allowed claim 4.  
Independent claim 13 is allowed, because the prior art of record, either singularly or in combination, does not disclose or suggest, in combination with the other claimed elements in claim 13, a PMOS transistor gate structure, comprising: a molybdenum nitride film comprising between 30 atomic % and 60 atomic % molybdenum; a semiconductor body; and a gate dielectric disposed between the molybdenum nitride film and the semiconductor body, wherein the PMOS gate structure has an effective work function greater than 4.9 eV.
Claims 14-17 are allowed, because they depend from the allowed claim 13.  
Independent claim 19 is allowed, because the prior art of record, either singularly or in combination, does not disclose or suggest, in combination with the other claimed elements in claim 19, a PMOS transistor gate structure, comprising: a molybdenum nitride film comprising between 30 atomic % and 60 atomic % molybdenum; a semiconductor body; and a gate dielectric disposed between the molybdenum nitride film and the semiconductor body, wherein the PMOS gate structure has an effective work function greater than 4.9 eV.
Claim 20 is allowed, because it depends from the allowed claim 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art
2.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	a. Gao et al. US Patent No. 6,825,106
	b. Nakajima et al. PG Pub 2008/0135936
	c. Alshareef et al. PG Pub 2008/0237604
	d. Hawkka et al. PG Pub 2007/0128858

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina A Sylvia whose telephone number is (571)272-7474.  The examiner can normally be reached on 8am-4pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C. S./
Examiner, Art Unit 2895



/KYOUNG LEE/Primary Examiner, Art Unit 2895